Bliss, J.
(concurring). I vote to affirm both for the reasons stated by Judge Schenck and also for the following additional reasons:
Claimant and decedent were brothers, each of whom owned an undivided interest in the homestead property of their late father, and they and their families lived together in this homestead. Each paid some portion of the expenses of operating the household. Decedent and his son both worked along with claimant in the same partnership business. It was a mutually agreeable arrangement which continued over a long period of time. There was no contract or agreement between claimant and decedent with respect to the payment of board, nor is there any proof as to the value of such board. There is wholly lacking that clear and convincing proof which should be present to entitle this claimant to recover. We may not presume that there was an agreement under these circumstances. Indeed, the presumption, if any, is to the contrary.
As to the account book of the claimant, there is no proof in this record that the entries were made in the regular course of business and that it was the regular course of such business to make such records at the times of the entries therein. Appellant contends, however, that the entries were competent as some sort of an admission by decedent against his own interest. Claimant’s wife testified that the decedent and her husband looked at the book. Even if we credit this testimony as being true (which I do not in view of this witness’ obvious interest and desire to color her testimony), a failure on the part of the decedent to protest did not constitute an admission of the correctness of the book entries. There was no duty on his part to protest. The wife’s testimony apparently referred only to the entries of payments. There is no proof as to when the entries of charges for board were made. But even if the book were properly admissible in evidence it would weaken rather than strengthen the claimant’s case. The first impression from an examination of these entries is that they were all made at the same time. They are so regular and uniform and identical in all respects that the entries themselves contradict the thought that they were made at different times. Thus their exclusion from evidence, even if erroneous, did not prejudice the claimant’s case.
This proof gives one the impression that this claim was an afterthought and that the claimant and his wife collaborated in its preparation. The surrogate quite correctly rejected it.